Citation Nr: 1008847	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gout.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disability.

4.  Entitlement to service connection for diabetes mellitus 
Type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to April 1972, 
with additional service in the Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's DD 214 from the Army National Guard of Hawaii 
shows that he served in the United States Army Reserves from 
April 1972 to June 1972 and in the Army National Guard from 
June 1972 to September 1973.  The Veteran was in the standby 
Reserves from May 1975 to May 1976.  Personnel and service 
treatment records from the aforementioned periods of service 
are not of record.  The Board notes that the term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  
Consequently, the Board believes that additional development 
is necessary before it can proceed with appellate review.  

Regarding the Veteran's claim of entitlement to service 
connection for diabetes mellitus Type II, to include as due 
to herbicide exposure, the Board notes that on an undated 
record of induction "diabetes mellitus" was listed when 
asked to identify all defects/disease claimed by the 
registrant and any defects/diseases which the registrant may 
have and which are known to the local board.  The Board notes 
that with a preexisting disorder noted upon entry into 
service, additional development is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
the appropriate service department to 
obtain any service treatment and 
personnel records for the Veteran 
pertaining to his period of Reserves 
service from April 1972 to June 1972; for 
the period of Army National Guard service 
for June 1972 to September 1973; and for 
the period of standby Reserves service 
from May 1975 to May 1976.  The RO should 
also request that the NPRC and/or 
appropriate service department verify the 
Veteran's dates of active duty, active 
duty for training and inactive duty 
training.
 
2.  Thereafter, the Veteran should be 
scheduled for a VA examination to 
determine the nature, extent and etiology 
of his diabetes mellitus Type II.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner(s) should respond to the 
following:


a)  Is it at least as likely as not that 
diabetes mellitus Type II increased in 
severity during service?

b)  If it is at least as likely as not 
that diabetes mellitus Type II increased 
in severity during service, was the 
increase clearly and unmistakably due to 
the natural progression of the disease?

A rationale for all opinions expressed 
should be given.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of whether new and material 
evidence has been received to reopen 
claims of entitlement to service 
connection for hypertension, gout, and 
respiratory disability; and readjudicate 
the issue of entitlement to service 
connection for diabetes mellitus Type II, 
to include as due to herbicide exposure.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

